 1 EDWARD G. SCHLOSS | CA Bar No. 102858
   LIOR KATZ | CA Bar No. 284559
 2 LANCE KAUFMAN | CA Bar No. 309186
   3637 Motor Avenue, Suite 220
 3 Los Angeles, California 90034
   Tel: (310) 733-4488 | Fax: (310) 836-4888
 4 B25598/gm
 5 Attorneys for Movant
   BAYVIEW LOAN SERVICING, LLC, as servicing agent
 6 for The Bank of New York Mellon fka The Bank of New
   York, as Trustee for the Certificateholders of the CWALT,
 7 Inc. Alternative Loan Trust 2006-OA12 Mortgage Pass-
   Through Certificates, Series 2006-OA12
 8
 9
                             UNITED STATES BANKRUPTCY COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
12 In re                            )              Bk. No.: 14-31495-DM
                                    )
13                                  )              R.S. No. EGS-265
     GHOLAMALI HERISCHIAN-HERIS dba )
14   HERIZ MUSIC AND ARTS aka       )              Chapter 13
     GHOLAMALI HERICSHIAN-HERIS,    )
15                                  )              PROOF OF SERVICE
                                    )
16                                  )              Hearing -
               Debtor(s).           )              Date: October 18, 2018
17                                  )              Time: 9:30 a.m.
                                    )              Place: United States Bankruptcy Court
18                                  )                     450 Golden Gate Avenue, 16th Floor
                                    )                     Courtroom 17
19                                  )                     San Francisco, CA 94102
                                    )
20                                  )              Honorable Dennis Montali
21         I, REYNALDO DEL PILAR, declare and state as follows:
22         I am not a party to the within action. My business address is 3637 Motor Avenue, Suite
23 220, Los Angeles, California 90034.
24         On September 29, 2018, I checked the CM/ECF docket for this bankruptcy case or
25 adversary proceeding and determined that the following person(s) are on the Electronic Mail
26 Notice List to receive NEF transmission, and the foregoing documents, NOTICE OF MOTION,
27 MOTION FOR RELIEF FROM AUTOMATIC STAY RE: PROPERTY LOCATED AT 2644
28 TROUSDALE DRIVE, BURLINGAME, CA 94010, RELIEF FROM STAY COVER SHEET,


                                                   1


     Case: 14-31495     Doc# 90-6     Filed: 09/29/18    Entered: 09/29/18 19:02:02       Page 1 of
                                                   2
 1 DECLARATION IN SUPPORT, and this PROOF OF SERVICE, will be served by NEF at the
 2 email addresses stated below:
 3
                DEBTOR’S COUNSEL: Jason Honaker                                jh@honakerlegal.com,
 4              HonakerJR78624@notify.bestcase.com
 5              CHAPTER 13 TRUSTEE: David Burchard - TESTECF@burchardtrustee.com,
                dburchard13@ecf.epiqsystems.com
 6
 7              U.S. TRUSTEE: Office of the U.S. Trustee / SF - USTPRegion17.SF.ECF@usdoj.gov

 8              On September 29, 2018, I served copies of the foregoing documents on interested parties
 9 in this proceeding by placing true and correct copies thereof enclosed in a sealed envelope with
10 postage pre-paid in the United States Mail at Los Angeles, California addressed as follows:
11
12 DEBTOR:                                                                 CHAPTER 13 TRUSTEE:
                                                                           DAVID BURCHARD
13 GHOLAMALI HERISCHIAN-HERIS
   2644 TROUSDALE DR.                                                      P.O. BOX 8059
14 BURLINGAME, CA 94010                                                    FOSTER CITY, CA 94404

15                                                                         U.S. TRUSTEE:
   DEBTOR’S COUNSEL:                                                       OFFICE OF THE U.S. TRUSTEE / SF
16 JASON HONAKER                                                           PHILLIP J. BURTON FEDERAL BUILDING
   LAW OFFICES OF JASON HONAKER                                            450 GOLDEN GATE AVE. 5TH FL., #05-0153
17 1860 EL CAMINO REAL, #238                                               SAN FRANCISCO, CA 94102
   BURLINGAME, CA 94010
18
19 JUNIOR LIENHOLDER:
   REAL TIME RESOLUTIONS, INC.
20 P.O. BOX 35888
   DALLAS, TX 75235-1655
21
           I certify that I am employed in the office of a member of the Bar at whose direction this
22
   service was given.
23
           I declare under penalty of perjury that the foregoing is true and correct.
24
           Executed this 29th day of September 2018 at Los Angeles, California.
25
26
                                                                           /s/ Reynaldo del Pilar
27                                                                         REYNALDO DEL PILAR
28   Z:\LAW FILES\MOT\SF13BLS.BNYM.MOT.MFR.Herischian-Heris.B25598.2.wpd




                                                                           2


      Case: 14-31495                  Doc# 90-6             Filed: 09/29/18       Entered: 09/29/18 19:02:02   Page 2 of
                                                                         2
